Title: To Benjamin Franklin from Jonathan Williams, Jr.: Two Letters, 29 June 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


I.
Nantes June 29. 1779.

  
    I herewith send you two Invoices—the first for Goods Shipped by your order on Acct & risque of Gr Green of Rhode island on board the three Friend. Capt Colman amounting to £936.12s.


The Second for sundrys for Mrs Bache which you desired me to send with M De Luzernes Baggage (as the three Friends was taken up to Carry his Baggage & as my Cousin went passenger in that Ship I thought best not to trouble M De Luzerne & put it on board under my Cousins Care)
  £ 316   



1252.12


I deduct from this sum fifteen Louis which you advanced to Mr Richard for me
  360   



892.12


The Ballance £892.12s. I have this day drawn on you for in favr of Messrs Cottin & fils & Jauge at 15 days date which closes this affair.



Dr. Franklin—
 
II.
Dear & hond Sir.—
Nantes June 29. 1779.—
Accept my most gratefull Thanks for your friendly Favour of the 17th Inst. I would immediately set off to see you, but that I have at length a number of Auditors to examine my Acct. and I expect to begin on them in a few Days, when this is done I shall immediately leave this Place.—
I have written Billy all the news I can collect.—
I am ever with the greatest Respect Dear & honoured Sir Your dutifull & affectionate Kinsman
Jona Williams J
 
Addressed: His Excellency. / Doctor Franklin.
Notation: Williams Jona. June 29. 1779.
